MEMO. ENDORSED

OS SOB TENRR Besument se ESS SER? Bates Pit
LAW OFFICES
JOHN S. WALLENSTEIN
1100 Franklin Avenue, Suite 305
Garden City, New York 11530
(516) 742-5600 Fax (516) 742-5040
Email: JSWallensteinEsq@outlook.com

The application js-— Egpnies

April 17, 2020
pr an denied

 

  

BY ECF ( fe
Hon. Nelson S. Roman Nelson 3. Roman, U:S:D. "
United States District Court, SDNY Dated: 20

300 Quarropas Street White Plains, New York 10601:
White Plains, New York 10601 Chee of Wee Court ce nn te
Vermunake the motin (soc.| 34)
Re: United States v. Andre Little
Docket # 19 CR 276 (NSR)~ 02

Dear Judge Roman,

As you know, this matter is scheduled for trial in July, 2020. I have
expended significant time to date in the defense of this matter, including two
recent bail applications including hearings by teleconference. I anticipate that
there will be significantly more time required in the preparation for trial, the
trial itself, and if Mr. Little is convicted, the sentencing proceedings.

I therefore respectfully request permission to submit interim vouchers in
this case, with the first to be submitted as soon as practicable and any
subsequent vouchers at 90 day intervals.

Thank you for your courtesy and consideration.

Respectfully yours,

JOHN S. Digitally signed by JOHN
WALLENSTEN, Sie
ESQ. 12:44:40 -04'00°

JOHN S. WALLENSTEIN
JSW/hs

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED:_Y{| 20} 2025.

 

 

 

 

 
